Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2020 has been entered.
Claims 1-2 and 12-29 are pending in the application. Claims 2, 20, 23 and 26 have been amended. Claims 1-2 and 12-29 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claims 2, 20, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to Applicant’s amendment to the claims.
 The rejection of claims 1-2, 12-17, 19, 21, 22-24, 26, and 28-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hewlett et al. (US 8,598,082) in view Ehrenfreund et al. (US 2005/0221989)  is withdrawn due to Applicant’s remarks 
The rejection of claims 18, 20, 25, and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hewlett et al. (US 8,598,082) in view Ehrenfreund et al. (US 2005/0221989) as applied to claims 1-2, 12-17, 19, 21, 22-24, 26, and 28-29 above, and further in view of Watrin et al. (WO 2010/084194) is withdrawn due to Applicant’s remarks regarding Ehrenfreund’s teaching away of using sedaxane with bacteria as disclosed on page 9, paragraphs 60 and 64.
Response to Arguments
Applicant’s arguments, see pages 5-11, filed July 13, 2021, with respect to the rejection(s) of claims 1-2, 12-17, 19, 21, 22-24, 26, and 28-29 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as indicated herein below.

Duplicate Claims
Applicant is advised that should claim 28 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for protecting a plant propagation material by applying to the plant propagation material a composition comprising Pasteuria nishizawae, does not reasonably provide enablement for the application of P. nishizawae and sedaxane in a method of protecting a plant propagation material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claims 1-2 and 12-29 are drawn to a method of protecting a plant propagation material, a plant, a plant part, and/or a plant organ that grows later in time against pest damage, wherein the method comprises applying to the plant propagation material a composition comprising (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed and (II) sedaxane, in any desired sequence or simultaneously, wherein the only active ingredients are Pasteuria nishizawae and sedaxane and a method of protecting a plant propagation material, a plant, a part of a plant and/or a plant organ that grows at a later point in time against pest damage, the method comprising: applying to the plant propagation material, wherein the plant propagation material is a seed, a composition consisting of: (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed, and (II) sedaxane, in any desired sequence or simultaneously.
Applicant’s argument on page 9 of the Remarks dated 7/13/2020, indicate that Ehrenfreund et al. teach away from the use of sedaxane with a bacterial nematicide because Ehrenfreund et al. teach that their compounds have a very advantageous spectrum of activity against bacteria. This argument is persuasive with respect to the now-withdrawn ground of rejection under 35 USC 103(a).  However, based on this argument and absence of data for the claim-recited “composition comprising” P. nishizawae and sedaxane, the claimed invention is not enabled for protecting a plant propagation material, a plant, a part of a plant and/or a plant organ that grows at a later point in time against pest, as currently claimed.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Nature of the invention:  
The claimed invention is directed to a method of protecting a plant material by applying a bacterial pesticide in combination with a bactericidal compound.  More specifically, the claimed invention pertains to a method of protecting a plant propagation material, a plant, a plant part, and/or a plant organ that grows later in time against pest damage, wherein the method comprises applying to the plant propagation material a composition comprising (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed and (II) sedaxane, in any desired sequence or simultaneously, wherein the only active ingredients are Pasteuria nishizawae and sedaxane and a method of protecting a plant propagation material, a plant, a part of a plant and/or a plant organ that grows at a later point in time against pest damage, the method comprising: applying to the plant propagation material, wherein the plant propagation material is a seed, a composition consisting of: (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed, and (II) sedaxane, in any desired sequence or simultaneously.
State of the art:  By Applicant’s admission, sedaxane would not be used in a composition comprising a biological active, particularly a bacteria.  Ehrenfreund et al. (US 2005/0221989) teach surprisingly that it has been found that the novel compounds of formula (I), including sedaxane, compound 2.34, have a very advantageous spectrum of activities for protecting plants against diseases that are caused by bacteria. See page 9, paragraphs 60 and 64. 
	Relative skill of those in the art:  The relative skill of those in the art is high, typically requiring an advanced professional degree.
	Predictability or lack thereof in the art:  The state of the prior art teaches that the application of the compounds of formula (I), sedaxane, surprisingly, have a very advantageous spectrum of activities for protecting plants against diseases that are caused by bacteria.  Applicant argues, “[s]ince Ehrenfreund discloses that its compounds kill bacteria, the skilled artisan would not easily be motivated to use Ehrenfreund’s compounds in combination with bacteria.” (page 9 of the response filed 7/13/2020).  Applicant continues, “The skilled artisan would thus be motivated to not add a fungicide such as sedaxane to a composition comprising a biopesticide such as P. nishizawae as taught in Hewlett.” (emphasis in the original) (id.).  Therefore, one skilled in the art would have found it unpredictable that the claimed composition would provide protection to plant materials as claimed.  In addition, one of ordinary skill in the art would not be able to predict the concentration of sedaxane that might provide protection to plant propagation material, as currently claimed, versus the amount that will kill the bacterium, P. nishizawae.  
Amount of direction provided by the inventor and existence of working examples:  Applicant was required to provide in the specification additional guidance and direction with respect to how to use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  The instant specification discloses examples comprising P. nishizawae and Bacillus firmus. See pages 38-39 of the original specification.  However, there are no examples of the effects of compositions comprising P. nishizawae and sedaxane, for the protection of plant materials as claimed.  Based on the prior art teaching, as argued by Applicant, sedaxane is expected to be harmful to P. nishizawae.  
Therefore, in view of the Wands factors as discussed above, the quantity of experimentation needed to practice the invention as claimed herein would be undue, and the claims must be rejected as failing to satisfy the enablement requirement.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of protecting a plant propagation material, a plant, a part of a plant and/or a plant organ that grows at a later point in time against pest damage, the method comprising: applying to the plant propagation material, wherein the plant propagation material is a seed, a composition comprising: (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed and (II) sedaxane, in any desired sequence or simultaneously, wherein the only active ingredients are Pasteuria nishizawae and sedaxane. As noted, the claims recite the composition comprises (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed and (II) sedaxane. The claim further recites that the composition is applied in any desired sequence or simultaneously. A composition indicates the components are already mixed, therefore, it cannot be unmixed to apply the components sequentially or simultaneously. The components can only be applied together.
Claim 22 recites a method of protecting a plant propagation material, a plant, a part of a plant and/or a plant organ that grows at a later point in time against pest damage, the method comprising: applying to the plant propagation material, wherein the plant propagation material is a seed, a composition consisting of: (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed, and (II) sedaxane, in any desired sequence or simultaneously. As noted, the claims recite the composition comprises (I) Pasteuria nishizawae applied to the seed at a rate in a range of 1 x 105 to 1 x 1012 spores/seed and (II) sedaxane. The claim further recites that the composition is applied in any desired sequence or simultaneously. A composition indicates the components are already mixed, therefore, it cannot be unmixed to apply the components sequentially or simultaneously. The components can only be applied together.

Examiner’s Note
To overcome the scope of enablement rejection of record, Applicant needs to provide data in the form of a 132 Declaration demonstrating that P. nishizawae in the presence of sedaxane would protect plant materials as claimed herein. The data must include the concentration of the sedaxane and the claims must be commensurate in scope with that of the evidence.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616             

/JOHN PAK/Primary Examiner, Art Unit 1699